Earl Warren: Number 490, John L. Brady, petitioner versus Maryland. Mr. Bamberger.
E. Clinton Bamberger, Jr.: Mr. Chief Justice, may it please the Court. This was an appeal more from a mandate of the Court of Appeals, and from its decision. The Court of Appeals of Maryland agreed with the Petitioner's contention in that Court that he had been denied due process when the prosecutor withheld a confession, which the petitioner's accomplice had made to the prosecuting authorities, to the police. But having agreed that due process of law had been denied to the petitioner, the Court of Appeals then by its mandate, respected the relief to a new trial on the question of punishment only. It did not disturb the verdict of guilt, the verdict of guilt of murder in first -- of murder in the first degree. And the Court of Appeals would by its mandate send the case back to the Trial Court for the plaintiff, if he would so elect, to have a trial before a jury with guilt already determined and only for the purpose of determining whether the jury would say he is guilty without capital punishment and so respect the court's power to impose capital punishment or merely say guilty and leave the court free to impose capital punishment or to sentence to imprisonment for life. One fact, peculiar to this case, peculiar to Maryland and I think also to Indiana, but at the base of this case to which I would direct the Court's attention, is that in Maryland the jury in a criminal case is the judge of the law as well as the judge of the fact. And the Court's instructions to a jury in a criminal case in Maryland are advisory only, not binding on the jury, and the words of the Court of Appeals go to the jury merely as a means of enlightenment.
Potter Stewart: If that were not true would you have any case at all?
E. Clinton Bamberger, Jr.: Yes, sir I think I have a case, but I think I will have a more difficult case. I think then we would have a more basic consideration of whether the depravation of the constitutional right is the violation of such a thing so sacred that we are not going to leave any Appellate Court to try to sift out what the affect of this might be.
Potter Stewart: But under the laws, it's understood by lawyers if not by juries in Maryland, it's clear that this man was guilty of the first degree murder, isn't it?
E. Clinton Bamberger, Jr.: Yes, sir. I --
Potter Stewart: He had murdered. He was participating in the – what was it, a robbery?
E. Clinton Bamberger, Jr.: He was participating in a robbery and there was homicide in the course of the robbery, and if the jury found those facts and they were -- some of them were denied by him in some respects and there was a contention made on appeal that the robbery had been completed before the homicide occurred, but there certainly were facts from which the jury could very easily find, aside from this confession, could very easily find that he had -- it was a felony murder and under binding instruction would be guilty. What had happened here was that a man named Brooks was murdered in the course of a robbery. The petitioner, Brady and his companion Boblit were arrested several days later. The petitioner was arrested first. He had fled to Cuba and then had returned, surrendered himself and was return to the Federal Bureau of Investigation Office in Miami. A day after that, as a result of some statements made by the petitioner in Florida, his companion Boblit was arrested in Maryland. Now statements were taken from both of these men. Of course the important statements are the first four statements taken from the Petitioner's companion, Boblit. In each of those four statements, Boblit said, I didn't commit the homicide, I didn't commit the killing, Brady did it. But after Boblit knew that the petitioner was in the custody of the police and after the police in Maryland had taken some statements from the petitioner, the police went to Boblit, the companion and they said, there are some discrepancies in these first four stories, which you have given us. Now he knows the police speak of discrepancies, he knows his companion is in the same jail house and he now makes a fifth statement, and in this fifth statement he, Boblit, admits that not Brady, not the petitioner, but he Boblit was the person who actually committed the killing. And one other significant thing about this fifth statement is that at the end of it, when he was asked to sign it, he refused to sign it, although he had signed the first four statements. These two men had separate counsels. In the course of preparing for trial, counsel for this petitioner asked the prosecutor for copies of the statements, not only made by the petitioner, but also the statements made by Boblit. The prosecutor gave to counsel for the petitioner only the first four statements made by Boblit. The four statements in which Boblit said, I didn't do it, the petitioner here Brady did it. He did not, the prosecutor did not give to the petitioner's counsel, nor inform the petitioner's council of the existence of the fifth unsigned statement, which at least in the one detail, the fact that Boblit, not the petitioner was the actual murderer corroborated the petitioner's defense.
Byron R. White: May I ask you this?
E. Clinton Bamberger, Jr.: Yes sir.
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: I think the importance of it for this argument Your Honor is that on these facts --
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: Yes, I think it would raise the same question and --
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: I don't know that it adds anything, but I did want to set the chronology, that the withholding occurred prior to this petitioner's trial, prior to the time when a jury found that he was guilty of first degree murder and my argument on the denial of due process is that when the Court of Appeals found that this withholding denied due process, that everything that happened from that point on was unfair, that this denial vitiates all that happened, at least all that happened after that and in some circumstances could even affect things that happened before. But here was a man who was deprived of what the Court agrees he was entitled too, prior to the time of his trial of guilt, and the Court of Appeals doesn't put him back there. They only put him back to a point after the jury has found him guilty. Now, if -- as Mr. Justice Stewart --
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: Yes, sir but I --
Byron R. White: [Inaudible]
E. Clinton Bamberger, Jr.: And this is particularly true in Maryland. This, if you had as in California a system where there are the two processes, the process of finding guilt and the sentencing process, and if as in -- if this case was in California, I would be hard put to make the arguments that I make here, because you have two separate processes, the process of finding guilt and the process of sentencing and you have a jury there bound by the court's instructions on the law. But this isn't so here and this is also, it's difficult to separate in this case, the argument, the denial of equal protection under the laws and the denial due processes of the law. But this is where the evil of the -- where the equal protection is denied, because the trial to which Brady was entitled was a trial with this information, and the Court of Appeals has said he should have had this when he asked for it. Before a jury with the right, not just the power, but the right to judge the law and the fact, and a jury with the right and the power to find him the guilty of first degree murder, guilty of murder or guilty of first degree murder but without capital punishment, guilty of murder in the second degree, guilty of manslaughter or acquitted, and this is not the trial he had. This is the trial that the Court of Appeals said he ought to have. It's the trial that every other defendant accused in similar circumstances in Maryland will have and then finally it's the trial which the mandate of the Court of Appeals said he isn't going to have and he'll never have.
Speaker: Supposing he had, had -- Brady had, had this statement before his trial, would it have been admissible at the trial on the issue of guilt?
E. Clinton Bamberger, Jr.: I think several questions would have arisen, Your Honor. Yes, I think it would have been admissible on the issue of guilt, because when the jury is judging the law, they could well consider that in our view of the law, the man who pulls the trigger is guilty of first degree murder and appellant --
Speaker: In other words under your law jury can really become a legislature ad hoc and say we don't like this going in your business, and we won't apply it to anybody who didn't pull the trigger, that's about -- I gather that's --
E. Clinton Bamberger, Jr.: They're a legislature ad hoc Mr. Justice Harlan or a judge ad hoc? They --
Speaker: More of a legislature I would say --
Byron R. White: Did the Supreme Court in here ask the Court to rule – wasn't it admissible on the issue of guilt and only -- it ruled that only to the punishment?
E. Clinton Bamberger, Jr.: They didn't rule that it wasn't admissible on the issue of guilt, they said it's relevant only on the issue of punishment, but that's where I say that is an error on this one.
Byron R. White: Do have to disagree with your own court [Inaudible] that Mr Justice Harlan was asking?
E. Clinton Bamberger, Jr.: Yes sir, except that I -- it seems to me they can say it's admissible on the question of the punishment without necessarily saying it's not admissible on the question here.
William J. Brennan, Jr.: Well tell me this Mr. Bamberger, the lawyer can expect instructions that some lesser offense might find him guilty of some lesser offense?
E. Clinton Bamberger, Jr.: Yes, sir the --
William J. Brennan, Jr.: I take it -- if that's so I take it the exclusion of this testimony then might indeed be prejudicial, might it not, under your curious system of jury, judge, the law? In fact, they might have believed that where they totally could find guilt of a lesser offense?
E. Clinton Bamberger, Jr.: They were instructed at page 42 of the record that they could find the Petitioner guilty of murder in the first degree without any restrictions on the punishment, guilty of murder in the first degree without capital punishment, murder in the second degree, manslaughter, it's at page 44 of the record, the first full paragraph, beginning in the middle of the page, five possible verdicts, second degree manslaughter and equivalent.
Byron R. White: Don't we have to disagree with your short statement as to the admissibility of this evidence? That should be [Inaudible]
E. Clinton Bamberger, Jr.: Yes, sir.
Arthur J. Goldberg: [Inaudible]
E. Clinton Bamberger, Jr.: Well I have to see the --
Arthur J. Goldberg: Page 70 of the record [Inaudible]
E. Clinton Bamberger, Jr.: Yes Your Honor, I was thinking of the Court's restrictive statement on the -- at the end and I don't think --
Arthur J. Goldberg: Under these circumstances [Inaudible]
E. Clinton Bamberger, Jr.: No, sir I think you really got it. In the one -- in one similar case which had come before the Court of Appeals, not by the same route, which this case took; this case came to the Court of Appeals of Maryland by its post conviction proceeding, but in a prior decision of the Court of Appeals of Maryland of Day versus State, two defendants were indicted for a felonious homicide. They asked for a severance. The severance was denied. Incriminating statements by each of them were admitted in evidence. The jury was instructed, well disregard what A says that incriminates B, and vice versa. This went to the Court of Appeals, on the appeal from the Trial Court's denial of the motion of severance and the argument was made that it makes no difference because both are involved in the felony murder and therefore both are guilty of first degree murder, but the Court of Appeals recognized in that case that the jury is the judge of the law. They recognized also that even through this evidence looking at it as a lawyer, purely as a lawyer, even though this evidence simply most directly effected the punishment, yet the failure of the court to grant a severance in this case amounted to such a denial of due process, that the cases were remanded for separate trials on both the issues of guilt and punishment.
William J. Brennan, Jr.: Mr. Bamberger, may I ask this looking at page 52? What was meant by the court in that opening sentence of the first full paragraph? The appellant's sole claim of prejudice goes to the “punishment?” Is this is a suggestion that the only thing before the Court raised by the appellant's right, and should not be that but only right?
E. Clinton Bamberger, Jr.: Yes sir and the petition -- this came up on a post conviction proceeding. The petition for post conviction release sought a new trial, set aside both the verdict of guilt and the sentence in an entire new trial. The appellant's argument I think was directed very strongly towards the fact that this evidence did go to the question of punishment. And in the appellant's brief in the Court of Appeals, I did make statements that the appellant was guilty of first degree murder. I was there really directing myself to an argument that even though it only goes to the question of punishment, it still amounts to a denial of a constitutional right. The question of what kind of relief ought to be afforded never came up, until at the very close of argument. As a matter of fact I had finished rebuttal argument and was at least moving to the chair, when the Chief Judge Burns of the Court said to me Mr. Bamberger, if we agree with you that due process has been denied, what relief would you want, and my response during then was that we were entitled to a whole new trial both on the question of guilt and of punishment. I think that what this sentence means is that my brief and my oral argument in the Court certainly was particularly directed to the fact that the evidence did effect only punishment, but then regardless of that, in a matter to --
William J. Brennan, Jr.: Well could you see what I'm reaching for?
E. Clinton Bamberger, Jr.: Yes sir.
William J. Brennan, Jr.: Is it possible that counsel at this -- a statement by a Court of Appeals that the only issue before that raised by the appellant goes to punishment and not to the guilt?
E. Clinton Bamberger, Jr.: Well, that would not -- that is not in accordance with the record because the post conviction petition sought a new trial, and to set aside the verdict of guilt and the sentence and a new trial, the relief -- this was a relief prayed in that petition and when it was once raised by the court, Chief Justice Burns specifically said, you just want a new trial of punishment or a new trial of guilt too and I said we think we are entitled to both.
Tom C. Clark: I thought you had said that there would be no offense of [Inaudible]
E. Clinton Bamberger, Jr.: The Court of Appeals of Maryland said there could be no verdict.
Tom C. Clark: [Inaudible]
E. Clinton Bamberger, Jr.: I think there is language in their opinion which suggests that, but I challenge the correctness of that because the jury could have found this man guilty of something less than first degree murder or could have acquitted him and the lower court's instructions recognized that and the state didn't object to those instructions.
Tom C. Clark: [Inaudible]
E. Clinton Bamberger, Jr.: The Court of Appeals, yes sir I think they did.
Tom C. Clark: As a matter of law?
E. Clinton Bamberger, Jr.: As a matter of law.
William J. Brennan, Jr.: Well there again I take it felony murder is an offense under your law?
E. Clinton Bamberger, Jr.: Yes sir.
William J. Brennan, Jr.: And yet I gather in the trial of the felony murder, the strange business of jury being judge of law and fact, it may nevertheless where the state's proofs would support a conviction of felony murder, because it is the judge of law and fact, nevertheless return a verdict which is not for felony murder.
E. Clinton Bamberger, Jr.: Yes sir.
William J. Brennan, Jr.: Is that right?
E. Clinton Bamberger, Jr.: Yes sir.
Speaker: If the statue had said I suppose, this is a felony murder, but the jury if it wishes can confine felony murders only to people who pull the trigger.
E. Clinton Bamberger, Jr.: Yes sir.
Hugo L. Black: That's about what a general verdict in a murder case means anyhow, isn't it, [Inaudible] government to appeal.
E. Clinton Bamberger, Jr.: And there it's a difference between the power and the rights.
Hugo L. Black: Yeah, but the language used is to leave the power there to do it?
E. Clinton Bamberger, Jr.: Leaves the power there, but in Maryland it is the matter of right too and the court has got to recognize that you --
Hugo L. Black: Legal right as well as a technical right?
E. Clinton Bamberger, Jr.: Well, yes sir, legal right is enough I think, but he is entitled to that kind of a trial. He is entitled to a trial regardless of what we may think of this system and this jury. He was entitled to that kind of a trial with this evidence available to him before that trial began and with the jury entitled to acquit him on this evidence.
Speaker: How many states of the union have got this kind of a statute?
E. Clinton Bamberger, Jr.: To my knowledge only Maryland and Indiana.
Arthur J. Goldberg: [Inaudible]
E. Clinton Bamberger, Jr.: Yes sir, several --
Arthur J. Goldberg: [Inaudible]
E. Clinton Bamberger, Jr.: Yes sir it has, yes sir it has been suspended.
Arthur J. Goldberg: [Inaudible]
E. Clinton Bamberger, Jr.: This rule has existed in other states. In the opinion of this Court in Nelson versus the United States, which is an opinion of some 130 pages, there is a review of the history of this and all of the states.
Arthur J. Goldberg: [Inaudible]
E. Clinton Bamberger, Jr.: Yes, I think principally in the Eastern counties and it still exists in Maryland and in Indiana. This was not a matter of the record. There was a bill strongly endorsed by leaders of the Bar as it was once in Illinois, in the current session of the Maryland legislature which I understand has died in a committee.
Potter Stewart: Mr. Bamberger, do I understand that -- then that in every felony murder case it would be hard for the court not to charge on the second degree murder and manslaughter as well as giving you a charge of felony murder?
E. Clinton Bamberger, Jr.: Yes, sir.
Potter Stewart: And is that the practice universally in -- where the only evidence is that there was murder committed -- the killing in -- while committing a felony and that's the only evidence.
E. Clinton Bamberger, Jr.: It would at least --
Potter Stewart: Is it still error for the court not to charge on manslaughter or second degree murder?
E. Clinton Bamberger, Jr.: Yes, so it would at least be error for the Court to confine its instructions to anything less than that.
Potter Stewart: Because I doubt -- as I read this last paragraph of the Maryland Court of Appeals opinion, what it does is -- as I understand it, is to say that the Trial Court did commit error in this case, because this was only a first degree murder case.
E. Clinton Bamberger, Jr.: To say that the Trial Court's instruction --
Potter Stewart: It doesn't say explicitly so, but it does say that --
E. Clinton Bamberger, Jr.: No, this is implicit in the Court's opinion. It had to say that.
Potter Stewart: And isn't that matter of Maryland law not Federal Law, and aren't we bound by what the highest court in a state says is the law of Maryland?
E. Clinton Bamberger, Jr.: I don't think it's said in those terms in this --
Potter Stewart: No, but implicitly I thought it should be the one.
E. Clinton Bamberger, Jr.: That--
Earl Warren: Is that a matter of first impression with the Court at this time in this case?
E. Clinton Bamberger, Jr.: Yes, Your Honor.
Earl Warren: It was?
E. Clinton Bamberger, Jr.: It was not argued at any point in the --
Earl Warren: It hadn't occurred in any other case prior to that for precise issue?
E. Clinton Bamberger, Jr.: I don't recall one Mr. Chief Justice.
Earl Warren: Mr. Malton -- Oh Mr. Jamison, excuse me.
Thomas W. Jamison, III: Mr. Chief Justice, may it please the Court. One thread follows throughout the proceedings in this case and that is that the defendant, Brady, the appellant here, has consistently and universally admitted that he participated in the robbery, in which Mr. William Brooks was murdered. During the preparation for the trial of the case in the Circuit Court of Anne Arundel County, Brady's attorney had a conference with the state attorney and in the judge's chambers and also with the counsel for the accomplice named Boblit and it appears on page 26 of the record, Mr. Wolfel, the counsel said, I recall I stated that in view of the fact that they took a jury trial, I wanted mine first, actually the accomplice didn't take a jury trial, then he went on to say and that the case would be limited to penalty for murder in the first degree. Question; well why would it be limited to that penalty sir? Answer; because that was absolutely no justification or reason or rhythm or rhyme for killing a man, and both of them were at least engaged in robbery or larceny and so forth.
Potter Stewart: What are you reading from?
Thomas W. Jamison, III: I'm reading from the bottom of page 26 of the record Your Honor.
Potter Stewart: Thank you.
Earl Warren: And who is speaking?
Thomas W. Jamison, III: This was the attorney, who represented Brady at his trial, referring to a conference between the attorney for the co-defendant or the accomplice and the court and the court's chambers. Discussing his strategy prior to the trial and he says at the bottom of the question number 25 and that the case would be limited to penalty for murder in the first degree. Over on page 27, there is some further discussion at that point. Now this was the attitude of counsel before the trial started.
William J. Brennan, Jr.: Now let me see if I followed that. I remember under my state practice, it was not where the jury assesses the penalty of death or life imprisonment, and where the recommendation of the jury is binding on the judge and then frequently a case would be tried solely on it, they persuade the jury to bring in life rather than death sentence. And there would be no legal controversy at all over the question of guilt or innocence. Now are you suggesting that practice was the way this case was tried, that defense counsel wasn't raising the question of guilt or innocence?
Thomas W. Jamison, III: Your Honor, the case was tried of course under a plea of not guilty, but I do submit that under -- the record as shown in the record here, the case was not really tried on a question of guilt or innocence.
William J. Brennan, Jr.: But that's what I'm asking?
Thomas W. Jamison, III: That's true.
William J. Brennan, Jr.: Yes.
Thomas W. Jamison, III: And I think that is supported by a comment made by the Court in its instructions, which appears on page 42 of the record, near the top of the page, where the Court says, I think it's the third sentence, “And the Court feels that even though there has been a confession by a counsel for the defendant, that this [Inaudible] is guilty of murder in the first degree without capital punishment,” the court filled the jury and order and so forth.
William J. Brennan, Jr.: Well I -- to me what that's saying is the judge says he doesn't care how the defense counsel wants to try it, and he had to instruct the jury that they might bring any one of five verdicts?
Thomas W. Jamison, III: That's what the Court is saying Your Honor, but I think that what we have to keep in mind is that there has been really no controversy about guilt in this case. There never has been any controversy about it, and the statement of the accomplice, of which Brady was deprived, his counsel was deprived before the trial, and which the Court of Appeals of Maryland did say that deprived him due process of law, this statement beginning on page 39, of the record, clearly does not exonerate him from guilt of first degree murder. There is nothing in the statement, which exonerates him from guilt of felony murder. It admits that Brady was the one who knew Mr. Brooks, that Brady was the one who said we've got kill Mr. Brooks and Brady was the one who said we've got the strangle Mr. Brooks. The only thing in the statement, which has any -- which provides any support for the appellant here is the admission by Boblit. That he, Boblit, actually strangled the decedent and it is the state's position that this has no bearing whatsoever on the question of guilt or innocence, but only on the question of punishment.
Speaker: Well if this had been offered, if this statement had been available and had been offered at the trial of Brady, would it have been admissible for all purposes, or let me put it this way, could the state have objected to its general admissibility and said it should be limited only to the question of punishment in view of this record?
Thomas W. Jamison, III: Your Honor, I think in view of the opinion of the Court of Appeals, in this case there is considerable doubt that it would have been ruled inadmissible. It may very well have been decided to be admissible.
Speaker: For all purposes?
Thomas W. Jamison, III: It might have been You Honor. The Court in my -- as I read this opinion is not entirely clear that it could have been admitted. I think however that probably the opinion says it could have been, what the Court says is we think that Boblit's undisclosed confession might have been usable under any one of the three and it didn't say it would have been usable, but it might have said if it had so desired.
Speaker: There is no law outside of this opinion in Maryland on this kind of a situation?
Thomas W. Jamison, III: Yes, Your Honor, there are a number of cases, and the one which the court relies upon most in its opinion is the Thomas case.
Speaker: Thomas, yeah.
Thomas W. Jamison, III: Which would indicate, that for certain purposes this could have been admitted.
Speaker: For all purposes?
Thomas W. Jamison, III: Well, I think that's true.
Speaker: I think so, the way I read, it could be.
Thomas W. Jamison, III: But I do think that there is no doubt about the fact it could have been used even if it wasn't admitted. It might have been used for one purpose or another without being offered in evidence.
William J. Brennan, Jr.: Did Boblit testify at the trial?
Thomas W. Jamison, III: Boblit did not testify at Brady's trial Your Honor, no.
Speaker: Could I ask you another question on this -- these instructions as to less than first degree murder, less than felony murder. Had the Court refused to give those instructions on this record, would that have been a reversible error under your law?
Thomas W. Jamison, III: Under error of law, the Court must give advisory instructions when requested to do so, that's the first one. Now, as I understand the question, it is -- if these specific instructions had been requested and the Court had refused to grant these specific instructions, would that have been error?
Speaker: Well you are limiting it a little bit. What I'm putting to you is this. Supposing the petitioner's counsel had said I want instructions on second degree murder, et cetera, manslaughter, the judge said no, because the evidence in this record is uncontroverted, that this man was guilty of a felony murder and therefore a verdict of that kind would be unsupported by evidence, just like we had in the Greene case up here. Would that have been reversible error, to give an instruction, I'm not talking about the specific wording, any instruction would it have been reversible error?
Thomas W. Jamison, III: Your Honor, I did not know of any case in Maryland, which would require the five possible verdict type instructions in a felony murder case. It is my opinion that the Court could have given an instruction that the jury could find guilt of first degree murder with capital punishment or without capital punishment or not guilty, but as I say, I don't know of any change to that rules specifically on the point. Now after the trial of the --
Earl Warren: Wasn't there some contention in this case that the murder was committed after the robbery and that therefore it wasn't felony murder?
Thomas W. Jamison, III: That's –
Earl Warren: would that be the reason that he would be entitled to that kind of instruction?
Thomas W. Jamison, III: Well Your Honor, the contention was raised on appeal.
Earl Warren: On appeal?
Thomas W. Jamison, III: On appeal, but I don't think it was seriously pressed at the trial.
Earl Warren: Not at the Trial Court?
Thomas W. Jamison, III: It's not my understanding of the case, Your Honor.
Earl Warren: I see.
Hugo L. Black: Is a matter of out of court confessions made by a third person admissible as an exception to the hearsay rule in Maryland?
Thomas W. Jamison, III: It is now, Your Honor, yes.
Hugo L. Black: In this case or …
Thomas W. Jamison, III: Well, this case, certainly I think I must admit, said so. It says that an out of Court confession made by a third party is admissible.
Hugo L. Black: Then they do not have to argue that it's unconstitutional for the state to recognize the hearsay rule?
Thomas W. Jamison, III: No Your Honor.
Earl Warren: Would it be admissible against Brady as well as for him?
Thomas W. Jamison, III: Mr. Chief Justice, I don't know of any case in Maryland in which that point has arisen. I suspect that there might well be a lot of dispute over that question on the part of the defense.
Earl Warren: We will adjourn now Mr. --